DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

62/087,811 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, this document fails to disclose radio resource control reception of the priority information or the use of priority in general as disclosed in independent claims 3 and 6 (and by extension dependent claims 5 and 7).
The disclosure of the prior-filed application, Application No. 62/193,600 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, this document fails to disclose radio resource control reception of the priority information or the use of priority in general as disclosed in independent claims 3 and 6 (and by extension dependent claims 5 and 7).

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 12/18/2020, with respect to the lack of support of the claimed limitations in 62/216,340 has been have been fully considered and are persuasive (See Applicant’s Arguments and Remarks filed 12/18/2020, page 5, final paragraph).  The indication of lack of priority has been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 12/18/2020, with respect to the rejection of claims 3 and 6 under 45 USC 103 have been fully considered and are persuasive (See applicant’s arguments and remarks, first full paragraph of page 6 to second to last paragraph of page 7). Specifically Applicant’s argument that the system of Li fails to disclose a priority value of a logical channel of the sidelink signal and a priority value of the uplink signal has been found persuasive.  The previous ground of rejection has been withdrawn. 

Allowable Subject Matter

Claims 3, 5, 6 and 7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 3 and 6, the prior art fails to teach, suggest or disclose determining whether the transmission of the sidelink signal is prioritized over the transmission of the uplink signal based on a priority value of a logical channel of the sidelink signal, a priority value of a logical channel of the uplink signal and the prioritization related RRC information. That is, looking to the closest prior art of Li, the prior art fails to disclose the use of priority values for logical channels, as the uplink signal priority relates to the PUSCH/PUCCH/PRACH, all physical channels in LTE and the recited PS and N-PS services are not indicated to relate to any logical channel and are transmitted on a D2D physical channel. Looking to other art, the use of logical channel priority information for D2D channels is known in the art. For example, Kwon (US Pre Grant Publication No. 2016/0044737 A1) discloses assigning a priority to different logical channels used for D2D transmission, but does not disclose that this priority information could be used to determine a conflict with a logical channel transmission on another physical channel (paragraph 0070). This omission makes the combination with a system like that of Li teaching both uplink and sidelink transmission not possible, as the priority in systems like that of Kwon is disclosed as used to determine priority within a single physical sidelink/D2D channel and not multiple physical channels. Other art related to the assignment of priority to uplink signals based on logical channels likewise lacks in a teaching of a priority comparison between logical channels on different physical channels. For example, the system of Loher (US Pre Grant Publication No. 2018/0069618 A1) discloses the use of different logical channel priorities to determine access to a single physical uplink channel (paragraph 0064). Therefore, the prior art fails to teach, suggest or disclose the use of logical channel priority to determine priority of transmission between logical channel transmissions on different physical channels, Li to make such a comparison based on the comparison between physical channels in Li is deemed to be beyond the skill of a person of ordinary skill in the art. In addition, it is not clear how the system of Li could be modified to have multiple logical channels for priority comparison, as the priority comparison is between the PUSCH and the PS and N-PS services and it is not clear how the physical channel/PUSCH would be divided into logical channels and assigned priorities for comparison with the priorities of other logical channels on different physical channels based on the teachings of the prior art. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 5 and 7, the claims depend from claims 3 and 6 and are allowed for at least the reasons stated with respect to those claims, supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466